Citation Nr: 0930195	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-28 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability, secondary to a brain tumor claimed as due to 
exposure to ionizing radiation.

2.  Entitlement to service connection for skin cancer, 
claimed as due to exposure to ionizing radiation.
  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1945 until November 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during service 
and an organic disease of the nervous system was not manifest 
within one year of separation.

2.  Skin cancer was not manifest during service.


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated 
by service, nor can an organic disease of the nervous system 
be presumed to have been incurred therein. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008). 

2.  Skin cancer was not incurred in or aggravated by active 
service 38 U.S.C.A. §§ 501, 1101, 1110, 1112, 1113, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records  and service 
personnel records have been obtained as have records from the 
Veteran's private physicians.  The examination is found to be 
adequate.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

As detailed below, VA attempted to seek verification that the 
Veteran had been exposed to ionizing radiation through the 
Defense Threat Reduction Agency based on information that he 
had provided.  Although such attempts proved unsuccessful, in 
so doing VA met its burden to assist the Veteran in locating 
outstanding records in support of his claim.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record provides no competent evidence of a 
current hearing loss disability.  Even the Veteran's own 
statements do not indicate that he currently suffers from a 
loss of hearing.  Regarding his skin cancer, the service 
treatment records are silent as to any complaints, treatment 
or identification of skin cancer.  Moreover, the post-service 
evidence does not indicate any complaints or treatment 
referable to a skin disorder until 48 years following 
separation.  Furthermore, the records contains no competent 
evidence suggesting a causal relationship between the current 
skin cancer and active service.  For all of these reasons, 
the evidence does not indicate that the claimed disabilities 
may be related to active service such as to require an 
examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully considered such statements and concludes that 
no available outstanding evidence has been identified.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Laws and Regulations

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, __ F.3d __ (C.A. Fed. 2009) 
(March 5, 2009).  The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

The Veteran claims that he suffers from a hearing loss 
disability, secondary to a postoperative brain tumor.  Except 
as provided in 38 C.F.R. § 3.300(c), disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310(a). This includes any increase in disability 
(aggravation) that is proximately due to or the result of a 
service connected disease or injury. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by 
service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 
When aggravation of a Veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen, supra.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

At the heart of the Veteran's claims, is the contention that 
he was exposed to ionizing radiation in active service.  A 
"radiation exposed Veteran" is one who while, serving on 
active duty or on active duty for training or inactive duty 
for training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States Forces during the period 
beginning on August 6, 1945, and ending July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki during the period beginning 
on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 
3.309.

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myelomas; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchial alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) (2) 
(2008).

38 C.F.R. § 3.311 provides instruction in the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311 "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation including 
those enumerated under the regulation and "any other 
cancer."  38 C.F.R. § 3.311(b)(2)(xxiv).

The United States Court of Appeals for the Federal Circuit 
has held that when a Veteran is found not to be entitled to a 
regulatory presumption of service connection for any given 
disability, the claim must nonetheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F. 3d 1039, 1043-1044 
(Fed. Cir. 1994).  Thus, the Board must not only determine 
whether the Veteran has a disability that is recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability is 
otherwise the result of active service.

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Missing Records

At the outset the Board notes that portions of the Veteran's 
service treatment records are unavailable. After conducting a 
search, the National Personnel Records Center (NPRC) 
indicated in November 2006 that the Veteran's records were 
likely destroyed in a 1973 fire at the NPRC in St. Louis, 
Missouri.

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). The analysis below has been undertaken with this 
heightened duty in mind. The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant. See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Neither the Veteran nor his representative has indicated that 
the Veteran has in his possession additional records.  The 
Veteran has identified several possible private physicians 
who may have additional records, and VA made attempts to 
acquire such records pursuant to its VCAA obligation 
discussed above.  In cases where such attempts were 
unsuccessful, such as with Dr. J. Y., the Veteran has been 
notified and given the opportunity to further direct VA 
towards sources of medical records in support of his claim.  
The Board finds that it can consider the merits of this 
appeal without prejudice to the Veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).



Hearing Loss Disability

Initially the Board notes that the there is no proof of 
hearing loss during service or in proximity thereto.  Rather, 
at separation the appellant's auditory acuity was 15/15 in 
each ear.

The Veteran claims to have a hearing loss disability 
secondary to a brain tumor.  The Board notes that the 
Veteran's brain tumor is not service connected and as such 
cannot be the basis for a claim of secondary service 
connection.  38 C.F.R. § 3.310(a)

The Veteran's claim is further deficient due to the lack of 
evidence of a current hearing loss disability.  The only 
evidence submitted which indicates that the Veteran currently 
suffers from a loss of hearing are the Veteran's own 
statements made in his original claim of September 2006 and 
in his notice of disagreement in December 2007.

In light of the above, the Board finds that service 
connection for a hearing loss disability is not warranted.  
Although the Veteran has claimed hearing loss, the record 
does not establish that he has a hearing loss disability in 
accordance with VA regulation.  See 38 C.F.R. § 3.385 
(mandating that impaired hearing will be considered a 
disability when auditory thresholds reach 40 decibels or 
greater; or when at least three frequency readings are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent).  

As indicated above, entitlement to disability compensation 
requires that he prove the existence of a disability, and one 
that has resulted from a disease or injury that occurred in 
the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Here, there is no proof of disability.  
Even when we accept that a layperson is competent to report a 
decrease in auditory acuity, nothing in his pleadings 
establishes the presence of a hearing loss disability.

At this time, there is no competent evidence that the Veteran 
has a hearing loss disability.  As he does not meet the 
criteria of a disability, it necessarily follows that service 
connection for a hearing loss disability may not be granted.  
As the preponderance of the evidence is against the claim, 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection for a hearing loss 
disability, secondary to a brain tumor is denied.  

Skin Cancer

The Veteran is claiming entitlement to service connection for 
skin cancer due to exposure to ionizing radiation.  As noted 
above, 38 C.F.R. § 3.309(d) provides that service incurrence 
may be presumed on a radiation basis for certain specified 
diseases when the disease becomes manifest in a "radiation-
exposed Veteran" who participated in a "radiation-risk 
activity." See also 38 U.S.C.A. § 1112(c) (West 2002).

In this case the Veteran asserted in July 2007 that he was 
stationed near White Sands, New Mexico "after the blast" 
from a nuclear detonation, and that he flew over the site of 
the explosion some time after.  Thus by the Veteran's own 
account he is not entitled to any presumption under § 3.309 
as he was not subject to "onsite participation" of an 
atmospheric nuclear test.

Notwithstanding the apparent flaw in the Veteran's claim, VA 
attempted to verify the Veteran's radiation exposure by 
inquiry with the Defense Threat Reduction Agency (DTRA) as to 
whether the Veteran had participated in an operation which 
may have resulted in exposure.  VA provided DTRA with the 
Veteran's dates of service, as indicated on his record of 
honorable discharge, along with his unit name and assignment.

In its August 2007 response, DTRA indicated that the 
Veteran's unit, the 68th AAA Gun Battalion, was stationed in 
Germany during the period of exposure claimed by the Veteran.  
DTRA further stated that a careful search of available 
dosimetry data did not reveal any record of radiation 
exposure.

In his December 2007 notice of disagreement, the Veteran 
reported that he had never been stationed in Germany.  The 
Veteran contended that VA's research into the matter revealed 
incorrect information.  DTRA conducted its search based on 
the limited information available.  As stated above the 
Veteran's service records were likely damaged or destroyed in 
a fire in 1973 while in government possession, creating a 
heightened obligation for the Board to explain its findings 
and conclusions. O'Hare, supra.  That his records were 
destroyed, however, does not lower the legal standard for 
proving a claim for service connection, and without 
corroborating evidence of radiation exposure the Board cannot 
find that the Veteran was subject to such exposure. Russo, 
supra.

In this case, the Veteran's discharge certificate reflects 
that there was no service outside of the continental United 
States (see box 36).  The Board is also cognizant of the 
provisions of 38 C.F.R. § 3.311(a)(4)(i).  However, the 
Veteran's own reports, when compared with testing, does not 
establish that he was exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons or other activities.

Having failed to find that the Veteran was exposed to 
ionizing radiation in service, and thus not entitled to a 
regulatory presumption, the Board now considers whether 
service connection may be determined on a direct basis.

The Veteran's service treatment records do not reflect 
treatment or identification of skin cancer and at separation 
an examination revealed that the skin was normal.  However, 
this does not in itself preclude a grant of service 
connection.  Again, service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that 
currently diagnosed skin cancer is related to active service, 
for the reasons discussed below.

Following separation from service in November 1946, the 
record reveals complaints referable to a skin disorder some 
time before March 1994.  Specifically, on a medical document 
submitted by the Veteran, an undated notation indicating 
actinic keratosis of the left ear appears just above a 
notation dated March 1994.  The record reveals ongoing 
treatment for instances of actinic keratosis on the right 
hand in April 1997, the nose in July 1998, and the middle of 
the back in August 2000.  In December 2001 a biopsy was 
suggestive of an early evolving melanoma in an area of sun 
damaged skin on the left upper deltoid.

Instances of skin-related disorders increased beginning in 
July 2003 and in October 2006 the Veteran was diagnosed with 
an ulcerated basal cell carcinoma on his nose.  In June 2007 
the Veteran was also diagnosed with an ulcerated basal cell 
carcinoma on his left earlobe.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment, in this 
case 48 years, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the Veteran is competent to 
give evidence about what he experienced.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the presence a skin abnormality is 
capable of lay observation and thus his statements regarding 
such symptomatology constitute competent evidence.  Again, 
service treatment records do not reflect in-service 
complaints referable to any skin disorder and the record is 
silent to complaints of any disorder until 48 years after 
separation.  The Board finds the nearly five decade gap 
between separation from active service and the first 
complaint of a skin abnormality to be more probative than the 
Veteran's statements alleging connection to service.  We 
further note that he has not reported that he had a skin 
disability in service or shortly thereafter.

The Board further notes that no competent evidence draws a 
causal relationship between the Veteran's active service and 
skin cancer.  To the extent that the Veteran reports that his 
skin cancer is related to active service, we find these 
statements to be of limited probative value as they represent 
a lay opinion on a complicated medical issue is beyond the 
Veteran's realm of competence.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a hearing loss disability is denied.

Service connection for skin cancer is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


